Per Chriam,
The commissioners appointed pursuant to the provisions of the act of May 80, 1893, entitled “ An act providing for the acquisition by the State of certain ground at Valley Forge for a public park, and making an appropriation therefor,” petitioned the court to appoint a jury of view to assess the appellant’s damages for property appropriated for the purposes described in the act. Viewers were appointed, and upon the petition of the appellant a rule was granted to show cause why the appointment should not be revoked, which rule was subsequently discharged. Thereupon Mr. Stephens took this appeal.
The order appealed from is clearly interlocutory, and the case is not one where we would be justified in volunteering an opinion upon the important questions raised on the argument before final judgment. The practice of taking appeals from interlocutory orders whereby cases are brought into the appellate court by instalments, is not to be encouraged. It is attended with obvious disadvantages, and unnecessarily delays *220their final disposition, as the Supreme Court, and this Court, have repeatedly said. The appointment of viewers was but one step in condemnation proceedings which are not yet ended. When » they reach final judgment, an appeal will lie in which the legality and regularity of the proceedings from the beginning may be reviewed, but the law does not contemplate a separate appeal from each interlocutory order. We cite some of our own cases bearing directly upon the question, in which many of the decisions of the Supreme Court are cited: Starr’s Estate, 3 Pa. Superior Ct. 212; Yost v. Davison, 5 Pa. Superior Ct. 469; McManus’s Appeal, 5 Pa. Superior Ct. 65; Anderson v. McMichael, 6 Pa. Superior Ct. 114; Irwin’s Appeal, 7 Pa. Superior Ct. 354; Guffey’s Appeal, 7 Pa. Superior Ct. 478.
The appeal is quashed.